March 17, 1969


Honorable Marie Winters                     Opinion   No. M-358
Firemen's Pension Commissioner
1010 Sam Houston Building                   Re:   Whether volunteer fire-
Austin, Texas 78701                               men operating an emer-
                                                  gency ambulance service
                                                  as a regular operating
                                                  portion of the Volunteer
                                                  Fire Dept. are covered
                                                  by Sees. 7 8 and 12 of
Dear Mrs. Winters:                                Article 6243e, V.C.S.
          You have requested an opinion of this office on the
above captioned question.
          Article 6243e,   Vernon's Civil Statutes, reads, in
part, as follows:
          II
           . . .
          "Sec. 7. Whenever a person serving as an
     active fireman duly enrolled in any regularly
     active fire department in any city or town in
     the State having a population of less than five
     hundred thousand (500,000) according to the
     last preceding Federal Census, which city or
     town is now within, or may hereafter come
     withqn the provisions of this Act, shall be-
     come physically or mentally disabled while
      n and/or n consequence 0
     kop;i~;~~u~;:d    Board off4rustees
                                  the perfor??nce
                                         sha
                     , or without such request,
     if it shall deem proner and for the good of
     the department, retire such person from active
     service either upon total or partial disability
     as the case may warrant. . . .
          "Sec. 8. Whenever any duly enrolled mem-
     ber of any regularly organized active fire
     department of any city or town now coming


                             -1768-
Mrs. Marie Winters, page 2


    within or that may hereafter come within the
    nrovisions of this Act as herein limited. on
    account of accident or other temporary dis-
    ability caused or sustained~while in, and/or
    iLn consequence of the performance of his
    3 ti     b     fi dt        h   it 1    t
    H$       azdg   a:&1 ~e~%re"$e    trofssFona1
    services of.a physician; surgeon br nurse,
    said Board of Trustees shall upon presentation
    of properly itemized and verified bills there-
    for, order paid from the Firemen's Relief and
    Retirement Fund of that city or town, all nec-
    essary hospital, physician's, surgeon's, nurse's
    and/or medicine bills or expenses and not less
    ,thanFive Dollars ($5) nor more than Fifteen
    Dollars ($15) per week to such fireman during
    such temporary disability; provided however,
    that in no case shall the amount or amounts
    so paid for such bills and expenses exceed the
    aggregate sum of One Hundred Dollars ($100)
    in any one month; and provided further, that
    the benefits provided by this Section shall
    not apply to any city or town having a fully
    paid fire department.
          II
           . . *
         "Sec. 12. If any member of any depart-
    ment In any city or town having a population
    of less than five hundred thousand (500,000)
    according to the last preceding Federal Census,
    which city or town is now within or may here-
    after come within the provisions of this Act,
    who has been retired on allowance because of
    length of service or disability. shall there-
    after die from any cause whatsoever; or if
    while In service, any member shall die from
    any cause growing out of and/or in consequence
    of the performance of his duty; or shall di‘e-
    from any cause whatsoever after he has become
    entitled to an allowance or pension certificate
    and shall leave surviving a widow, a child or
    children under the age of eighteen (1.8)years
    or a dependent parent, said Board of Trustees
    shall,,orderpaid a monthly allowance as follows:
    . . .   (Emphasis added.)



                             -1769-
.   -




        Mrs. Marie Winters, page 3


                  This office held in Attorney G;neral's Opinion No, M-
        231 (1968) that paid firemen performing emergency ambulance
        service as a duty of the fire department would be eligible for
        the benefits authorized by Section 7 and Section 12 of Article
        6243e.
                  It is the opinion of this office that duly enrolled
        volunteer firemen performing "emergency" ambulance service as
        a duty of the Volunteer Fire Department are covered for benefits
        under Sections 7, 8 and 12 of Article 6243e, Vernon's Civil
        Statutes, on the same basis that paid firemen are afforded
        coverage for emergency ambulance duties.
                                SUMMARY
                  Duly enrolled volunteer firemen performing
             "emergency" ambulance service as a duty of the
             Volunteer Fire Department are covered for dis-
             ability benefits under Sections 7, 8 and 12 of
             Article 6243e, Vernon's Civil Statutes.
                                         Very truly yours,


                                       4Gzigk&P&F
                                         At   rney General of Texas
        Prepared by William J. Craig
        Assistant Attorney General
        APPROVED:
        OPINION COMMITTEE
        Kerns Taylor, Chairman
        George Kelton, Vice-Chairman
        James McCoy
        Bill Corbusler
        Jo Betsy Lewallen
        Sally Phillips
        W. V. GEPPERT
        Staff Legal Assistant




                                     -1770-